Name: Commission Regulation (EC) No 480/1999 of 4 March 1999 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector
 Type: Regulation
 Subject Matter: tariff policy;  European Union law;  animal product
 Date Published: nan

 Avis juridique important|31999R0480Commission Regulation (EC) No 480/1999 of 4 March 1999 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector Official Journal L 057 , 05/03/1999 P. 0007 - 0007COMMISSION REGULATION (EC) No 480/1999 of 4 March 1999 derogating temporarily from Regulation (EC) No 1445/95 on rules of application for import and export licences in the beef and veal sector THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/98 (2), and in particular Articles 9 and 13 thereof,Whereas Article 10(1) of Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 2648/98 (4), provides that export licences are to be issued on the fifth working day following that on which the application is lodged, provided that no specific action has been taken by the Commission in the meantime;Whereas, in view of the public holidays in 1999 and the fact that the Official Journal is not published regularly on those days, the period for reflection of five days is too short to ensure sound management of the market and it should be extended temporarily to seven days;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1 Notwithstanding Article 10(1) of Regulation (EC) No 1445/95, licences for applications lodged from:- 29 to 31 March 1999,- 10 to 12 May 1999,- 28 to 29 October 1999,- 20 to 29 December 1999,shall be issued on the seventh working day following that on which the application is lodged, provided no specific action as indicated in Article 10(2) of that Regulation is taken by the Commission in the meantime.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 March 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 24.(2) OJ L 210, 28. 7. 1998, p. 17.(3) OJ L 143, 27. 6. 1995, p. 35.(4) OJ L 335, 10. 12. 1998, p. 39.